Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated 12/22/2021. The following action is taken:
The title of the invention is not adequately descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed by making reference to winding deviation or the winding deviation occurrence load.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the testing mechanism and process described in paragraph 0037 of the specification.  This testing mechanism and process appear drawn to the key claim language intended to establish patentability (such as lines 4 top 6 of claim 1).  Any structural or process detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the claims are not clear as it is not apparent what physical structure is being claimed that would establish some sort of patentable feature for the present product claims.  The specification sets forth statements such as in paragraph [0039] that “an increase in dispersibility of the ferromagnetic powder in the magnetic layer can contribute to reducing the value of the minimum winding deviation occurrence load. It is surmised that this is because, as the surface of the magnetic layer is smooth, the tightening tends to hardly occur” however this is not clearly understood as it does not appear to be disclosed what “increase in dispersibility” is supposed to mean and also the question is raised of increased relative to what?  A similar statement is made in as to dispersibility of non-magnetic powder in the back coating layer also lacks an explanation of what “increase in dispersibility” is supposed to mean exactly and relative to what?
Claim 1 refers to “a minimum winding deviation occurrence load … is 250 N or less”.  Should this actually read “250 N or more”?  It appears that the intent is to establish the minimum load required to cause an undesired winding deviation to occur such that “or more” would be appropriate as opposed to “or less”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (10978104).
Claim 1 is merely drawn to a desired result with no structural elements to accomplished the applying tension. The reference shows a magnetic tape and magnetic tape controller (fig1). The magnetic  tape having a “minimum winding deviation occurrence load measured after the magnetic tape is rewound around the cartridge reel by applying a tension of 0.30 N in a longitudinal direction of the magnetic tape is 250 N or less”. Such limitation is merely a desired result shown by the reference in column 22 having different load or tension values predicated on the disk structure and also in column 62 lines 45-50. Therefore it is obvious to one of skilled in the art to conclude that the desired limitation of 0.3N tension is present within the cited range in the reference.
With respect to the limitation of claim 2 see fig 4 and column 10 lines 35-55.
With respect to the limitation of claim 3 see the tape structural element as shown in figs 4 and 5A and 5B.
With respect to the limitation of claim 4 see figs 2-5B wherein any layer on top or bottom of the tape structure is interpreted as a “back coating layer” see layer element 44..
With respect to the limitations of claims 5,  6, 16 and 17  see column 14 lines 1-5.
With respect to the limitation of claims 7 and 18. It is obvious to one of skilled in the art to conclude that such limitation is present within the cited rage as cited in column 22 and column 62 lines 45-50.
With respect to the limitations of claims 8 and 19 see the abstract.
With respect to the limitations of claim 9 and 11. The claimed limitations of a tension “0.3N” and “0.50N” is merely interpreted desired result. The reference in column 22 and column 62 lines 45-50 cites different rages of tensions that fall within the claimed limitation of less thus it is obvious to one skilled in the art to conclude that such limitations are present in the reference.
With respect to the limitation of claim 10 see fig 2.
With respect to the limitation of claim 12 see fig 12 showing the tension control during tape running or operation.
With respect to the limitation of claim 13 see figs 4-5B showing the tape structure having a substrate 44 and 43.
With respect to the limitation of claim 14 see fig 4 showing a non-magnetic layer element between the magnetic layers as shown in fig 5A.
With respect to the limitation of claim 14 see fig 4 element 44.
With respect to the limitation of claim 15 see column 10 lines 35-55.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2005/0201017  showing tape tension applying in fig 7.


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/             Primary Examiner, Art Unit 2688